Citation Nr: 0903745	
Decision Date: 02/03/09    Archive Date: 02/12/09

DOCKET NO.  02-04 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to April 24, 1998, for 
the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service from June 1967 to March 1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  In November 2002, the veteran was 
afforded a hearing at the RO before the undersigned Veterans 
Law Judge.  A transcript of the proceeding is of record.  
When the case was most recently before the Board in February 
2006, the Board denied the veteran's appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2008, the 
Court granted a joint motion of the parties, vacated the 
Board's decision, and remanded the matter for action 
consistent with the joint motion of the parties.

In his December 2008 argument to the Board, the veteran's 
attorney requests development consistent with a claim for a 
total rating based on individual unemployability due to 
service-connected disabilities.  That matter is referred to 
the RO or the Appeals Management Center (AMC) for action 
deemed appropriate.


FINDINGS OF FACT

1.  The veteran's original claim for service connection for 
psychiatric disability was received by VA on July 15, 1982, 
more than one year following his discharge from service.

2.  Service connection for psychiatric disability was denied 
in an unappealed rating decision dated in October 1982 and 
for PTSD in an unappealed rating decision dated in July 1993.

3.  Pertinent service department records were received after 
the July 1993 decision.

4.  PTSD due to service stressors was present when the 
veteran filed his claim in July 1982 and has continued since 
then.


CONCLUSION OF LAW

The proper effective date for the award of service connection 
for PTSD is July 15, 1982.  38 U.S.C.A. §§ 5107(b), 5110 
(West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Boards notes that the pertinent 
facts in this case are not in dispute and the law is 
dispositive.  Consequently, there is no additional evidence 
that could be obtained to support a grant of an effective 
date earlier than the effective date granted in this 
decision.  Therefore, the Board has determined that no 
further development is required before the Board decides the 
issue on appeal.  

In the joint motion, the parties agreed that the current 
version of 38 C.F.R. § 3.156(c) is applicable to the 
veteran's claim and that VA must reconsider the veteran's 
original claim and provide a retroactive evaluation.  

The veteran's original claim for service connection for 
psychiatric disability was received in July 1982.  The proper 
effective date for the award of service connection is the 
later of the date of receipt of the original claim or the 
date entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.156(c), 3.400.  Although the veteran was not initially 
diagnosed with PTSD until years after the receipt of the 
original claim, he alleges that the symptoms supporting the 
diagnosis of PTSD began while he was in service.  In fact, he 
reported such a history to a VA psychologist and a VA 
psychiatrist, according to their May 1999 joint statement.  
There is no medical evidence affirmatively establishing that 
the veteran did not have PTSD when his original claim was 
filed in July 1982.  With resolution of reasonable doubt in 
the veteran's favor, the Board finds that the veteran's 
service-connected PTSD existed at the time of receipt of his 
original claim and has continued to exist since then.  
Accordingly, the proper effective date for the grant of 
service connection is July 15, 1982.

The disability rating or ratings to be assigned for the 
retroactive period will be determined by the RO.  If the 
veteran is not satisfied with the RO's determination, he will 
have the opportunity to appeal that determination.


ORDER

Entitlement to an earlier effective date of July 15, 1982, 
for service connection for PTSD is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


